Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 55-85 are pending. Claims 64-65 and 80 have been amended. Claims 64-71, 74-75 and 77-85 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II; the polymer-X-J, wherein Polymer is PLGA, X is PEG2K and J is ovalbumin; radiation; melanoma; dendritic cell; and the method not further comprising an adjuvant. Claims 55-63, 72-73 and 76 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The rejection of claims 65-66 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 64, 66-71, 74-75 and 77-85 under 35 USC 102(a)(1) as being anticipated by Jeanbart et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 64, 75, 80-81 and 84 as unpatentable under 35 USC 103(a) over Sahdev et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 64-71, 74-75 and 77-85 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanbart et al. (Cancer Immunol Res; 2(5) May 2014) in view of Saha et al. (Anal. Chem. 2014, 86, 8158−8166) and Arruebo et al. (Journal of Nanomaterials, Volume 2009, Article ID 439389, 24 pages), as evidenced by Ranjan et al. (Biomed Res Int. 2014; 2014: 804680).
With respect to claims 64, 80 and 84, Jeanbart et al. teach administering to mice having cancer a nanoparticle conjugated to the TRP-2180-188 peptide, wherein a cysteine was added at the N-terminus to allow conjugation via a disulfide bond ( via a cysteine) (page 438, right column, 3rd para).
Jeanbart et al. further teach that the nanoparticles comprise pyridyl disulfide-functionalized nanoparticles (page 406, right column, 2nd para, see cited references 20-21).
Thus, Jeanbart et al. teach the instantly claimed Polymer-X-J, wherein X is a linker (cysteine or a disulfide bond) and J is a peptide (i.e. protein) sequence.

Saha et al. teach that the antigen-capturing activity of antibody-coated nanoparticles is very important for affinity-based bioanalytical tools (abstract).
Saha et al. further teach immobilization of antibodies on particles for nanoparticle-based biosensing (page 8159, left column, 2nd para).
Arruebo et al., just like Saha et al., teach capture antibodies immobilized on nanoparticles for biosensing (title; abstract; page 15, right column, 5th para).
Arruebo et al. further teach that the antibody-conjugated nanoparticles can be used principally in two biomedical applications: therapy and diagnosis. In therapy, the development of targeted drug delivery represents, together with tissue repair, the main applications of antibody-conjugated nanoparticles. In diagnosis, the applications can be divided into those using in vivo and those using in vitro experimentation (Figure 4), and include contrast agents for magnetic resonance imaging (MRI), sensing, cell sorting, bioseparation, enzyme immobilization, immunoassays, transfection (gene delivery), purification, and so forth (page 8, right column, 2nd para).
Arruebo et al. also teach that active targeting is based on the over- or exclusive expression of different epitopes or receptors in the tumoral cells, and on specific physical characteristics. In addition to all the moieties mentioned in the introduction, antibodies represent one of the most interesting bioconjugates used to achieve the active targeted delivery of a therapeutic carrier (page 10, right column, 2nd para).
Arruebo et al. additionally teach that commercial antibodies are already on the market either attached to drugs (Mylortag) or to radioisotopes (i.e., ProstaScint), used in rd para).
It would have been obvious to one of ordinary skill in the art to replace the OVA of Jeanbart et al. with an antibody against an antigen specific for a cancer in order to detect said cancer while at the same time effectively targeting said cancer.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Arruebo et al. and Saha et al. teach capture antibodies immobilized on nanoparticles for biosensing, and Arruebo et al. teach that the combination of nanoparticles and antibodies can offer versatility together with specificity, and there is a huge potential market.
The skilled artisan would have reasonably expected the nanoparticles of Jeanbart et al. conjugated to an antibody against an antigen specific for a cancer to be useful in detecting and treating a cancer.
With respect to claims 65-66, it would have been obvious to treat patients unresponsive to previous treatments, such as radiation, with the nanoparticle obvious over the references. The skilled artisan would have reasonably expected the nanoparticles of Jeanbart et al. conjugated to an antibody against an antigen specific for a cancer to be useful in treating a cancer in a patient unresponsive to previous treatments.
rd para).
With respect to claim 68, the instant specification teaches that “at least partially necrotizing” means the tumor has partially responded to therapy (page 20, 4th para). Jeanbart et al. teach that the mice were immunized and received a boost 7 days after the immunization (page 437, right column, 2nd para), thus the mice had undergone therapy, and would have necessarily at least partially responded to said therapy.
With respect to claim 74, as evidenced by Ranjan et al., B16-F10 melanoma cells (the same used by Jeanbart et al.) release MMP-2 (page 2, left column, 2nd para; page 6, left column, 1st para).
With respect to claim 77, Jeanbart et al. teach that the mice were immunized and received a boost 7 days after the immunization (page 437, right column, 2nd para), thus the mice had undergone a previous treatment.
With respect to claims 67 and 79, Jeanbart et al. teach the cancer is melanoma (page 437, right column, 3rd para).
With respect to claim 75, Jeanbart et al. teach administering 40 g (page 438, right column, 3rd para).
With respect to claims 69-71 and 78, the nanoparticle of Jeanbart et al. has the same structure of the claimed nanoparticle, thus would inherently bind at least one antigen released from the at least partially necrotizing cancer. Note that, as discussed above, the instant specification teaches that “at least partially necrotizing” means the tumor has partially responded to therapy (page 20, 4th para), and Jeanbart et al. teach that the mice were immunized and received a boost 7 days after the immunization nd para), thus the mice had undergone therapy, and would have necessarily at least partially responded to said therapy.

This is a new rejection.
Claims 64-67, 75, 80-81 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Sahdev et al. (Biomacromolecules 2014, 15, 2475−2481) in view of Saha et al. (Anal. Chem. 2014, 86, 8158−8166) and Arruebo et al. (Journal of Nanomaterials, Volume 2009, Article ID 439389, 24 pages), as evidenced by Ranjan et al. (Biomed Res Int. 2014; 2014: 804680).
With respect to claims 64, 80 and 84, Sahdev et al. teach nanoparticles comprising PLGA, wherein PEG is bound to the surface of said PLGA nanoparticle, and wherein PEG is conjugated to ovalbumin via an S-S (Fig. 5a). The nanoparticle of Sahdev et al. reads on the instantly claimed Polymer-X-J, wherein Polymer is PLGA, X is S-S (i.e. a linker) and J is ovalbumin.
	Sahdev et al. do not specifically teach administering to a subject having cancer.
Sahdev et al. also do not teach the nanoparticle is free from any antigen prior to the administration to the subject.
However, Sahdev et al. also teach that nano-aAPCs (nano-artificial antigen-presenting cells) can drain efficiently via lymphatics to lymph nodes and preferentially accumulate in tumor through enhanced permeability and retention, suggesting that in situ cancer immunotherapy may benefit greatly from in vivo administration of nano-aAPCs (page 2578, right column, 1st para).

Saha et al. further teach immobilization of antibodies on particles for nanoparticle-based biosensing (page 8159, left column, 2nd para).
Arruebo et al., just like Saha et al., teach capture antibodies immobilized on nanoparticles for biosensing (title; abstract; page 15, right column, 5th para).
Arruebo et al. further teach that the antibody-conjugated nanoparticles can be used principally in two biomedical applications: therapy and diagnosis. In therapy, the development of targeted drug delivery represents, together with tissue repair, the main applications of antibody-conjugated nanoparticles. In diagnosis, the applications can be divided into those using in vivo and those using in vitro experimentation (Figure 4), and include contrast agents for magnetic resonance imaging (MRI), sensing, cell sorting, bioseparation, enzyme immobilization, immunoassays, transfection (gene delivery), purification, and so forth (page 8, right column, 2nd para).
Arruebo et al. also teach that active targeting is based on the over- or exclusive expression of different epitopes or receptors in the tumoral cells, and on specific physical characteristics. In addition to all the moieties mentioned in the introduction, antibodies represent one of the most interesting bioconjugates used to achieve the active targeted delivery of a therapeutic carrier (page 10, right column, 2nd para).
Arruebo et al. additionally teach that commercial antibodies are already on the market either attached to drugs (Mylortag) or to radioisotopes (i.e., ProstaScint), used in the treatment of acute myeloid leukaemia and prostate cancer, respectively. However, to date, there are no commercial antibodies conjugated to nanoparticles applied in rd para).
Therefore, it would have been obvious to administer the nanoparticles of Sahdev et al. to a subject having cancer because Sahdev et al. teach that in situ cancer immunotherapy may benefit greatly from in vivo administration of nano-aAPCs.   
It would have been obvious to one of ordinary skill in the art to replace the OVA of Sahdev et al. with an antibody against an antigen specific for a cancer in order to detect said cancer while at the same time effectively targeting said cancer because because Sahdev et al. teach that in situ cancer immunotherapy may benefit greatly from in vivo administration of nano-aAPCs, Arruebo et al. and Saha et al. teach capture antibodies immobilized on nanoparticles for biosensing, and Arruebo et al. teach that the combination of nanoparticles and antibodies can offer versatility together with specificity, and there is a huge potential market.
The skilled artisan would have reasonably expected the nanoparticles of Sahdev et al. conjugated to an antibody against an antigen specific for a cancer to be useful in detecting and treating a cancer.
With respect to claims 65-66, it would have been obvious to treat patients unresponsive to previous treatments, such as radiation, with the nanoparticle obvious over the references. The skilled artisan would have reasonably expected the nanoparticles of Sahdev et al. conjugated to an antibody against an antigen specific for a cancer to be useful in treating a cancer in a patient unresponsive to previous treatments.

In the instant case, it would have been obvious to one of ordinary skill in the art to discover the optimum workable dosage by normal optimization procedures known in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658